DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24, 30-34, 37-42 are rejected under 35 U.S.C. 102(b) as being anticipated over Sebesta et al (hereinafter Sebesta), U.S. Patent Publication 2008/0184341 A1 (publication date July 2008).

As per claim(s) 21, 31, 37, 40, Sebesta discloses particular features of the invention, such as a storage device comprising instructions, which when executed by processor circuitry of a first compute device, cause the processor circuitry to:
commence a watchdog timer, the watchdog timer to receive at least one secured message from a second compute device remote to the first compute device (Sebesta: e.g., as described , several alternatives exist for Security bean 300 operation, including but not limited to ‘timeout’, ‘ping response’, and a ‘combination of the two’. In ‘timeout’ operation, the {security} bean 300 ‘begins a timeout period’ {commencing a watchdog timer} as soon as switch 314 is set to the enabled mode after power up. After a predetermined time, the ‘{Timeout / Watchdog} Timer’_310 may ‘expire’, for example, in ‘1 minute’, and the switch 314 transitioned to disable its respective component…) [0043, Figs. 2-3] (e.g., “the second scheme relies on ‘Timeout or Watchdog timers’ in each slave device 300…”) [0061, Fig. 7];
in response to the at least one secured message from the second compute device, adjust the watchdog timer to defer a period of time after which the first compute device is to be reset (Sebesta: e.g., The Timeout {watchdog} timer 310 may be ‘reset’ by an ‘authenticated signal’ {secured message} from the Master device 226 {second compute device}) [0043, Figs. 2-3]  (e.g., in one embodiment, the Master device 400 may ‘periodically send’ an ‘encrypted, or {Message Authentication Code} MAC'd, reset signal’ {at least one secured message} to each security bean 300, and upon verification of the ‘reset signal’ {message}, the bean may ‘reset’ its timeout {watchdog} timer {delaying / deferring a period of time the first compute device is to be reset} and normal operation is preserved) [0051, Fig. 4] [00061-0062, Fig. 7] (e.g., “The method of claim 1, wherein sending a ‘message’ comprises sending a ‘timer reset message’ to each slave device prior to a timeout period, thereby ‘preventing’ in each slave device from disabling a respective component at the end of the timeout period) [Claim 5]; and
reset the first compute device upon expiration of the deferred period of time (Sebesta: e.g., the second scheme relies on ‘Timeout / Watchdog timers’ in each slave device 300. If an ‘authenticated message’ from the Master device 400 is ‘not received’ during the timeout period to ‘reset the timeout {watchdog} timer’ {causing the Timeout / Watchdog timer to ‘expire’}, the slave device 300 will ‘disable’ its associated component {the first compute device will ‘reset’) [0061, Fig. 7] (e.g., as described, the ‘timer reset message’ may be used when the slave device acts independently of the Master to ‘disable’ its corresponding functional component {reset} in the absence of the ‘timer reset message’ {no timer reset message is received, thus causing the Timeout / Watchdog time to ‘expire’}) [0068, Fig. 10].
Claim(s) 31, 37, recite(s) substantially the same limitations as claim 21, is/are distinguishable only by its/their statutory category (device, method, computer device), and accordingly rejected on the same basis.
Claim 40 recites substantially the same features / limitations as claim 21, 31, or 37, except for the additional limitation of cause the first compute device to establish a secure communication link with a second compute device remote to the first compute device, which is nonetheless also disclosed by Sebesta (Sebesta: e.g., the Master device 226 may have separate ‘communication channels’, and a first channel 227 may be used to communicate with slave security devices, or "security beans" {SBs}) [0028, Fig. 2]

As per claim(s) 22, 32, 38, 41, Sebesta discloses the storage device wherein the at least one secured message includes a cryptographically secured message (Sebesta: e.g., in one embodiment, the Master device 400 may ‘periodically send’ an ‘encrypted, or {Message Authentication Code} MAC'd, reset signal’ {at least one secured message} to each security bean 300…) [0051, Fig. 4] (e.g., ‘public key cryptography’ may be used for the master-slave binding process and for authenticating communications between devices) [0053] (e.g., following the entry point 902 to block 904, a perpetual message may be sent to each slave device 300, using either an ‘encrypted or cryptographically authenticated message’, for example, a ‘MAC’…) [0067, Fig. 9] .
Claim(s) 32, 38, 41 recite(s) substantially the same limitations as claim 22, is/are distinguishable only by its/their statutory category (device, method, computer device), and accordingly rejected on the same basis.


As per claim(s) 23, 33, 39, Sebesta discloses the storage device wherein the instructions, when executed, cause the processor circuitry to determine an authenticity of a source of the secured message (Sebesta: e.g., in one embodiment, the Master device 400 may ‘periodically send’ an ‘encrypted, or {Message Authentication Code} MAC'd, reset signal’ {at least one secured message} to each security bean 300, and upon verification of the ‘reset signal’ {message}, the bean may ‘reset’ its timeout {watchdog} timer {delaying / deferring a period of time the first compute device is to be reset} and normal operation is preserved) [0051, Fig. 4]  (e.g., ‘public key cryptography’ may be used for the master-slave binding process and for ‘authenticating communications between devices’) [0053] (e.g., following the entry point 902 to block 904, a message may be sent to each slave device 300, using either an ‘encrypted or cryptographically authenticated message’, for example, a ‘MAC’…) [0067, Fig. 9].


As per claim(s) 24, 34, 42, Sebesta discloses the storage device wherein the at least one secured message is secured by a secure communication link between the first compute device and the second compute device (Sebesta: e.g., the Master device 226 may have separate ‘communication channels’, and a first channel 227 may be used to communicate with slave security devices, or "security beans" {SBs}) [0028, Fig. 2], the secure communication link established based on symmetric keys (Sebesta: e.g., The master-slave binding process of block 508 may include generation of a master key for the master device 400. While public key cryptography may be used for the master-slave binding process and for authenticating communications between devices, ‘symmetric key cryptography’ usually executes faster and can be less costly to implement.) [0053, Fig. 4].



As per claim(s) 30, Sebesta discloses the storage device wherein to commence the watchdog timer, the instructions, when executed, cause the processor circuitry to cause the watchdog timer to count a first interval of the period of time  (Sebesta: e.g., s described , several alternatives exist for Security bean 300 operation, including but not limited to ‘timeout’, ‘ping response’, and a ‘combination of the two’. In ‘timeout’ operation, the {security} bean 300 ‘begins a timeout period’ {commencing a watchdog timer} as soon as switch 314 is set to the enabled mode after power up. After a predetermined time, the ‘{Timeout / Watchdog} Timer’_310 may ‘expire’, for example, in ‘1 minute’, and the switch 314 transitioned to disable its respective component…) [0043, Figs. 2-3]


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claim(s) 25, 35, 43 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sebesta in view of Kothari et al (hereinafter Kothari), US Patent Publication 2011/0111799 A1 (pub date May 2011).

As per claim(s) 25, 35, 43, Sebesta discloses particular features of the invention as above, but does not expressly disclose the additional recited feature(s) of the storage device wherein the first compute device includes at least one of a temperature sensor, an intrusion detection monitor, a backup battery monitor, or a power usage monitor.  Nonetheless, the said feature is expressly disclosed by Kothari in a related endeavor.
In particular, Kothari discloses the additional recited feature(s) of the storage device wherein the first compute device includes at least one of a temperature sensor, an intrusion detection monitor, a backup battery monitor, or a power usage monitor (Kothari: e.g., the user can ‘download’ and run a watchdog application {including a power usage monitor} to generate a user profile and/or battery drainage profile for their smartphone) [0027]  (e.g., the method proceeds to 305 to provide a watchdog service for the user's smartphone. The watchdog service ‘monitors the power usage’ and/or battery drain and provides an output informing the user of the remaining battery capacity, and in some implementations, the rate of battery drain) [0037].
It would thus be obvious to one of ordinary skill in the art at the time of the invention to modify and/or combine Sebesta’s invention with the above said additional feature, as disclosed by Kothari, for the motivation of providing a system and method for predicting battery drain time in smartphones using a ‘watchdog service’ that includes a power usage monitor to make the predictions [Kothari: Abstract] [0007, Figs. 1 & 3].


Claim(s) 26, 27, 36 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sebesta in view of Winslow et al (hereinafter Winslow), US Patent Publication 2013/0111211 A1 (provisional date October 2011)

As per claim(s) 26, 36, Sebesta discloses particular features of the invention as above, but does not expressly disclose the additional recited feature(s) of the storage device wherein expiration of the deferred period of time is caused by unresponsiveness of the first compute device to the second compute device, and the instructions, when executed, cause the processor circuitry to reset the first compute device in response to the first compute device being unresponsive to the second compute device.  Nonetheless, the said feature is expressly disclosed by Winslow in a related endeavor.
In particular, Winslow discloses the additional recited feature(s) of the storage device wherein expiration of the deferred period of time is caused by unresponsiveness of the first compute device to the second compute device, and the instructions, when executed, cause the processor circuitry to reset the first compute device in response to the first compute device being unresponsive to the second compute device (Winslow: e.g., in an example, the XRM and/or ERM may include a ‘watchdog timer’, and the watchdog timer may trigger a system ‘reset’ or other ‘corrective action’ if the untrusted device ‘fails’ to regularly respond to the XRM and/or ERM. For example, at a given point in time the XRM and/or ERM may start the watchdog timer. The XRM and/or ERM may inform the untrusted device that it has started the watchdog timer and may inform the untrusted device of a time associated with the start of the watchdog timer and/or the length of the watchdog timer) [0121]  (e.g.,  …if the untrusted device ‘fails to service’ the watchdog timer in the XRM and/or ERM prior to the expiration of the watchdog timer {i.e., by sending a "service pulse" or other message to the XRM and/or ERM}, the XRM and/or ERM may determine that the untrusted device 100 is operating in an insecure manner {unresponsive / malfunctioning} and may indicate the unsecure status of untrusted device to the user) [0122].
It would thus be obvious to one of ordinary skill in the art at the time of the invention to modify and/or combine Sebesta’s invention with the above said additional feature, as disclosed by Winslow, for the motivation of providing a system and method for increasing the security or trust associated with an untrusted device, as well as determining whether the untrusted device is operating in accordance with an expected / secure configuration [Winslow: Abstract] [0004-0005, Figs. 1, 5, 7, 8a, 10].

As per claim(s) 27, Sebesta in view of Winslow, and in particular Winslow, discloses the storage device wherein expiration of the deferred period of time is caused by malfunction of the first compute device, and the instructions, when executed, cause the processor circuitry to reset the first compute device in response to the malfunction of the first compute device  (Winslow: e.g., in an example, the XRM and/or ERM may include a ‘watchdog timer’, and the watchdog timer may trigger a system ‘reset’ or other ‘corrective action’ if the untrusted device ‘fails’ to regularly respond to the XRM and/or ERM. For example, at a given point in time the XRM and/or ERM may start the watchdog timer. The XRM and/or ERM may inform the untrusted device that it has started the watchdog timer and may inform the untrusted device of a time associated with the start of the watchdog timer and/or the length of the watchdog timer) [0121]  (e.g.,  if the untrusted device ‘fails to service’ the watchdog timer in the XRM and/or ERM prior to the expiration of the watchdog timer {i.e., by sending a "service pulse" or other message to the XRM and/or ERM}, the XRM and/or ERM may determine that the untrusted device 100 is operating in an ‘insecure manner’ {unresponsive / malfunctioning} and may indicate the unsecure status of untrusted device to the user) [0122].




Claim(s) 28, 29, 44, 45 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sebesta in view of Taylor et al (hereinafter Taylor), US Patent Publication 2010/0299556 A1 (publication date November 2010).

As per claim(s) 28, 44, Sebesta discloses particular features of the invention as above, but does not expressly disclose the additional recited feature(s) of the storage device wherein to reset the first compute device, the instructions, when executed, cause the processor circuitry to initiate a sequence of operations that (1) power down the first compute device and (2) power up the first compute device.  Nonetheless, the said feature is expressly disclosed by Taylor in a related endeavor.
In particular, Taylor discloses the additional recited feature(s) of the storage device wherein to reset the first compute device, the instructions, when executed, cause the processor circuitry to initiate a sequence of operations that (1) power down the first compute device and (2) power up the first compute device (Taylor: e.g., in one embodiment, trusted hardware {that is, hardware that includes a TTC according to the present invention} may feature a ‘3-stage recovery cycle’ {‘Soft Reboot’ [Wingdings font/0xE0] ‘Hardware Reset’ [Wingdings font/0xE0] ‘Power Off / Power On’}, whereby following a failure to reset the watchdog timer 308, the recovery engine 310 may automatically make up to 3 attempts (for example) to recover from the failure ….Otherwise, a ‘third recovery attempt’ {i.e., Power Off / Power On} is carried out. Indeed, upon failing to recover from either a soft reboot or a hardware reboot, the third recovery attempt may be set at "Power Off" in step S48 and ‘the power to the system 200 is turned off at S49 and turned on again at step S410’ after a predetermined time period (such as a few seconds, for example). This may be thought of as the equivalent of ‘turning off’ a personal computer of for a few seconds and then turning it back on again, for example…) [0047, Fig. 4].
It would thus be obvious to one of ordinary skill in the art at the time of the invention to modify and/or combine Sebesta’s invention with the above said additional feature, as disclosed by Taylor, for the motivation of providing a gaming machine comprising game play ‘suspension / resumption’ features using biometrically-based authentication; a trusted cache, the trusted cache including a watchdog timer configured to timeout and generate an alert signal unless periodically reset; and a restart engine to initiate a controller restart cycle upon receiving the alert signal  [Taylor: Abstract] [0004-0005, Figs. 1, 5, 7, 8a, 10].  

As per claim(s) 29, 45, Sebesta in view of Taylor, and in particular Taylor, discloses the storage device wherein to reset the first compute device, the instructions, when executed, cause the processor circuitry to power down the first compute device (Taylor: e.g., However, as indicated at s92, if the appropriate secret key is not supplied by the trusted software before the expiry of the watchdog timeout value 806, a ‘power down’ of the device incorporating the present invention may be forced, as indicated at S96.…) [0047, Fig. 4].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451